Title: To Thomas Jefferson from Louis Hue Girardin, 1 January 1823
From: Girardin, Louis Hue
To: Jefferson, Thomas


Dear and Respected Sir,
Baltimore,
January 1st, 1823.
I am so unwilling to disturb a repose which I hold sacred, that I have felt, without expressing it to You, the deepest sympathy at the painful accident which happened to You, some time since. I can not, however, upon hearing that the consequences of it are entirely over, or nearly so, refrain from telling you how sincerely I rejoice at your recovery.The recollections of the good and the wise, and the love and esteem of all who know and appreciate them, essentially constitute happiness. My good wishes, therefore, at this, or any other season, can not add to yours. They are, however, poured out with unabated warmth and sincerity.This College recovers slowly, but must finally flourish. The progress of my Daughters in Music, drawing &c affords me much consolation, amid a variety of troubles. I derive also considerable gratification from a scientific and literary society, which we have lately formed here.My ardent wishes for your happiness, extend to that of your amiable domestic circle. May you all enjoy perfect health!I salute you with sentiments of heart felt gratitude and respect—L. H. Girardin